Citation Nr: 0203321	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  01-08 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of forfeiture of the 
appellant's right to Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel






INTRODUCTION

The veteran began his service in the Armed Forces of the U.S. 
on December 8, 1941; thereafter, he became a prisoner of war 
(POW) of the Imperial Japanese forces on April 10, 1942, and 
he died at Camp O'Donnell as a POW on May 27, 1942.  The 
appellant in this matter is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 determination of the VA Manila Regional 
Office (RO) that new and material evidence had not been 
submitted to reopen a claim for revocation of forfeiture of 
the appellant's VA benefits.  

While she requested a personal hearing and one was scheduled 
in November 2001, she failed to appear at the time and date 
indicated and of which she was notified by mail at her last 
known address; thus, the Board will proceed with 
consideration of this case on the basis of the evidence of 
record.  


FINDINGS OF FACT

1.  By January 1956 decision, VA determined that the 
appellant had forfeited her right to VA benefits under the 
provisions of Section 15, Pub. L. No. 2, 73rd Congress 
(currently 38 U.S.C.A. 6103(a)).

2.  The evidence submitted since the final January 1956 VA 
decision is either cumulative or it does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1956 VA decision forfeiting the appellant's 
rights, claims, and benefits under the laws administered by 
VA is final.  38 U.S.C. § 4005 (1964) (currently 38 U.S.C.A. 
§ 7105 (West 1991)); Veterans Regulation No. 2(a), Part II, 
Par. III; VA Regulation 1008, effective Jan. 25, 1936, 
through Dec. 31, 1957 (currently 38 C.F.R. § 20.1103 (2001)).

2.  New and material evidence to reopen the claim for 
revocation of the forfeiture of the appellant's rights to VA 
benefits has not been submitted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has fully 
met all statutory obligations to the appellant under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In that regard, the Board 
notes that the RO has repeatedly and clearly notified this 
appellant of the evidence of record, as well as the 
information and evidence needed to substantiate and complete 
her claim via numerous letters and a September 2001 Statement 
of the Case.  38 U.S.C. §§ 5102, 5103 (West Supp. 2001).  

Also, the Board notes that VA has a duty to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C. § 5103A (West Supp. 2001).  In this case, 
the appellant has not identified any unobtained evidence that 
might aid in her claim or that might be pertinent to the 
bases of the denial of this claim.  Moreover, the Board can 
conceive of no assistance which VA could provide to her which 
would aid in substantiating her claim.  Thus, the Board finds 
that VA has fully met its obligations to the appellant under 
VCAA.

I.  Factual Background

The record in this case shows that in March 1952, the 
appellant submitted a claim for VA death benefits as the 
unremarried surviving spouse of the veteran.  In June 1952, 
she submitted a formal application for VA death benefits, 
indicating that she had not remarried since the veteran's 
death in May 1942.  After reviewing her claim, the RO awarded 
her death benefits, effective in March 1952.  

The RO thereafter received information to the effect that the 
appellant had, in fact, remarried and her VA benefits were 
suspended effective in March 1953.  In reply to the RO's 
request for information about her marital status, the 
appellant indicated in statements in support of claim (VA 
Forms 8-4138) received in June 1953 that she had not 
remarried since the veteran's death, nor had she lived in a 
marital relationship with another man.  

The RO subsequently conducted a field investigation during 
which the appellant was deposed in May and August 1954.  
During the depositions, she testified under oath that, prior 
to her earlier assertions to the contrary, she had in fact 
been living with another man as his wife since April 1947, 
and that they had had several children together.  The 
appellant indicated that she had provided false information 
to VA regarding her cohabitation with another and their 
marital reputation in the community because she knew that 
telling the truth would lead to a disallowance of her claim.  
Several other depositions were taken during the course of the 
field examination, all of which corroborated the appellant's 
deposition testimony.  

By statement signed by the appellant and dated in February 
1955, she reported that she was "only living with a man whom 
I can farm as a paramour."  She further aknowledged that 
they had been living together since the late 1940s, and that 
two children had been born "in our union."

In a January 1956 decision, the VA Central Committee on 
Waivers and Forfeitures concluded, beyond a reasonable doubt, 
that the appellant had knowingly presented false evidence to 
VA regarding her marital status in order to obtain VA 
benefits as the unremarried widow of the veteran.  Thus, it 
was determined that the appellant had forfeited all rights, 
claims, and benefits under the laws administered by VA.  See 
Pub. L. No. 2, 73rd Congress, Section 15.  The appellant was 
duly notified of this decision and of her procedural and 
appellate rights, but she did not appeal.  Thus, the decision 
is final.  See Veterans Regulation No. 2(a), Part II, Par. 
III; VA Regulation 1008, effective Jan. 25, 1936, through 
Dec. 31, 1957.

The appellant thereafter requested restoration of her VA 
benefits on numerous occasions, citing various reasons for 
her belief that she was entitled to such benefits.  For 
example, in a April 1976 letter, she indicated that 
restoration of her VA benefits was warranted as "my husband 
left me behind and I am reliably informed that he is already 
dead."  In a May 1978 letter, she indicated that "[m]y 
common-law husband and I mutually agreed to terminate our 
relationship effective May 10, 1978."  She indicated that 
their separation was "voluntary and irrevocable"; thus, she 
was entitled to restoration of her VA benefits.  In a 
November 1996 letter, she indicated that she was "positive 
that whatever records you have to forfeit my right, it is 
through no fault of my own."  In an April 1998 letter, she 
claimed that "I am not aware that I submitted a fraudulent 
evidence."  In November 2000, she submitted a March 2000 
joint affidavit in which the affiants indicated that the 
appellant had been separated for the last few years from her 
common law husband.  In response to her letters, the RO 
advised her that her right to VA benefits had been forfeited 
for fraud under the provisions of Section 15, Pub. L. No. 2, 
73rd Congress, and that since forfeitures of benefits under 
laws administered by VA occurring before 1959 continue to be 
effective under Title 38 of the U.S. Code, she had no 
entitlement to VA benefits.   

Most recently, in May 2001, the appellant again sought 
revocation of the forfeiture declared against her.  In 
support of her request, she submitted the death certificate 
of the man with whom she had began living in a husband and 
wife relationship in 1947.  This document reflects that he 
died in March 2001.

II.  Law and Regulations

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary (except laws 
pertaining to insurance benefits) shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  38 U.S.C.A. § 6103 (West 1991).

As noted above, by final January 1956 decision, the VA 
Central Committee on Waivers and Forfeitures concluded that 
the appellant, beyond any reasonable doubt, had knowingly 
submitted false, fraudulent evidence in her claim for VA 
death benefits and had, accordingly, forfeited all rights, 
claims, and benefits under the laws administered by VA.  

The appellant now seeks revocation of the forfeiture declared 
against her.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000); see 
also Trilles v. West, 13 Vet. App. 314 (2000) (holding that a 
claimant who has been the subject of a final decision 
declaring forfeiture of eligibility for VA benefits may have 
the final decision reopened upon the proffer of new and 
material evidence).

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The U.S. Court 
of Appeals for Veterans Claims (Court) has subsequently held 
that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently 
false or untrue," the Justus credibility rule does not 
apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

III.  Analysis

With these considerations in mind, the Board must now review 
the all of the evidence which has been submitted by the 
appellant or otherwise associated with the claims folder 
since the final January 1956 VA decision.

As set forth above, that new evidence includes a copy of the 
death certificate of the man with whom the appellant had been 
living in a husband and wife relationship at the time she 
filed her original claim for VA benefits as the unremarried 
surviving spouse of the veteran, as well as numerous other 
written statements from the appellant.

With respect to the March 2001 death certificate and the 
appellant's statements to the effect that she is now entitled 
to VA death benefits based on her common law husband's death, 
the Board finds that such evidence is not new and material as 
it does not bear directly and substantially (or even 
remotely) upon the specific matter under consideration.  38 
C.F.R. § 3.156(a).

In that regard, the Board wishes to advise the appellant that 
the death of her second husband (or her separation from him 
prior thereto) does not constitute a removal of the 
impediment to her obtaining VA benefits.  The January 1956 
forfeiture decision was not predicated upon the finding that 
she had established a marital relationship with another man.  
Rather, the appellant's VA benefits were forfeited because 
she knowingly lied and presented false and fraudulent 
evidence about the establishment of that relationship in 1952 
in connection with her claim for VA benefits.  In other 
words, the issue before VA in January 1956 was not the fact 
that she had a marital relationship with another man, but 
that she had lied about her status previously in order to 
obtain and ensure her receipt of VA benefits.  Thus, the 
Board finds that the recently-furnished evidence is not new 
and material sufficient to reopen the claim as it merely 
indicates that her prior domestic situation has ended.  

In sum, the Board finds that the evidence submitted since the 
final January 1956 decision does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  Thus, the evidence 
is not new and material and the January 1956 decision remains 
final.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

In reaching this decision, the Board observes that the Court 
has held that a declaration of forfeiture may be revoked upon 
the presentment of new and material evidence or revised based 
on a finding of clear and unmistakable error in the original 
forfeiture decision.  Trilles, 13 Vet. App. at 322.  In this 
case, there is no indication, nor has the appellant 
contended, that VA committed clear and unmistakable error in 
its January 1956 decision.  Thus, no further consideration of 
this matter is warranted.  


ORDER

New and material evidence not having been submitted to reopen 
the claim for revocation of forfeiture of the appellant's 
right to VA benefits, the appeal is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

